                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


RICKEY A. TAYLOR,

                        Plaintiff,

        v.                                                      Case No. 18-C-1661

MILWAUKEE COUNTY COURTHOUSE,

                        Defendant.


                                      SCREENING ORDER


        Plaintiff Rickey A. Taylor, who is representing himself, filed a civil rights complaint pursuant

to 42 U.S.C. § 1983 alleging that the defendant violated his constitutional rights by sentencing him

to prison for possession of a firearm by a felon. ECF No. 1. He also filed a motion seeking leave

to proceed without prepayment of the filing fee. ECF No. 2.

        This case is currently assigned to U.S. Magistrate Judge Nancy Joseph; however, because

not all parties have had the opportunity to consent to magistrate judge jurisdiction, the case was

randomly referred to a U.S. District Court judge for the limited purpose of screening the complaint.

Thus, this order resolves the plaintiff’s motion and screens his complaint.

               M OTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        The Prison Litigation Reform Act applies to this case because the plaintiff was incarcerated

when he filed his complaint. 28 U.S.C. § 1915. That law allows a court to give an incarcerated

plaintiff the ability to proceed with his lawsuit without prepaying the civil case filing fee as long as

he meets certain conditions. One of those conditions is that the plaintiff pay an initial partial filing
fee. 28 U.S.C. § 1915(b). Once the plaintiff pays the initial partial filing fee the court may allow him

to pay the balance of the $350 filing fee over time through deductions from his prisoner account.

Id.

        On October 24, 2018, the court ordered the plaintiff to pay an initial partial filing fee of

$26.07. ECF No 5. The plaintiff paid that fee on November 8, 2018. Therefore, the court will grant

his motion for leave to proceed without prepayment of the filing fee. He must pay the remainder of

the filing fee over time in the manner explained at the end of this order.

                             SCREENING THE PLAINTIFF'S COMPLAINT

A.      Federal Screening Standard

        The law requires the court to screen complaints brought by prisoners seeking relief against

a governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint if the plaintiff raises claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        To state a claim, a complaint must contain sufficient factual matter, accepted as true, “that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

        To state a claim for relief under 42 U.S.C. § 1983 the plaintiff must allege that 1) he was

deprived of a right secured by the Constitution or laws of the United States, and 2) the deprivation

was caused by the defendants acting under color of state law. Buchanan-Moore v. Cty. of


                                                   2
Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384

F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court is

obliged to give the plaintiff's pro se allegations, “however inartfully pleaded,” a liberal construction.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)).

B.      Analysis of Complaint

        Construed liberally, the plaintiff asserts in his complaint that he has been unconstitutionally

labeled a felon for life and that because of this label he was sentenced to prison for exercising his

Second Amendment right to possess a firearm. He names the Milwaukee County Courthouse as a

defendant and seeks to be set free from prison “immediately,” have all of his constitutional rights

restored, have the felony for being a felon-in-possession of a firearm removed, and be awarded

compensatory and punitive damages. However, not only is his claim barred by Heck v. Humphrey,

512 U.S. 477, 487 (1994), it fails as a matter of law.

        The plaintiff is essentially challenging his state court conviction, a challenge that cannot be

brought through an action for damages under 42 U.S.C. § 1983. “Challenges to the validity of any

confinement . . . are the province of habeas corpus.” Muhammad v. Close, 540 U.S. 749, 750

(2004) (per curiam) (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)). A plaintiff may not

pursue an action under § 1983 if a judgment by this court would necessarily imply the invalidity of

a criminal conviction that has not been reversed, expunged, or called into question by the issuance

of a federal writ of habeas corpus. Heck, 512 U.S. at 487. In such a case, a plaintiff's sole remedy

is a writ of habeas corpus under § 2254.




                                                    3
       Not only would the plaintiff’s § 1983 claim implicitly question the validity of his conviction

but that appears to be the entire purpose for his lawsuit—to challenge his underlying conviction. The

court will not sua sponte convert the plaintiff’s case from a § 1983 claim to a habeas action. See

Wilks v. Rymarkiewicz, 667 F. App'x 549, 551 (7th Cir. 2016) (citing Moore v. Pemberton, 110

F.3d 22 (7th Cir. 1997); Copus v. City of Edgerton, 96 F.3d 1038, 1039 (7th Cir. 1996)).

       Yet, even if his claims were not barred by the Heck doctrine, they still fail to state a claim.

See Polzin v. Gage, 636 F.3d 834, 837–38 (7th Cir. 2011) (holding that a district court may bypass

Heck and address the merits of the case). To be clear, a felon is a person that has committed a

felony. See Currier v. Virginia, 138 S. Ct. 2144, 2160 (2018) (noting that the felon aspect of the

felon-in-possession charge was based on the plaintiff's prior felony convictions); see also United

States v. Davis, 896 F.3d 784, 790 (7th Cir. 2018) (noting that to be convicted of a felon in

possession of a firearm, the person has to have committed a prior felony); Bowens v. Quinn, 561

F.3d 671, 674 (7th Cir. 2009) (noting that felons are person that were convicted of felonies). A

person may no longer be considered a felon if he is able to and does have the underlying felony

conviction removed or expunged. See generally Bowens, 561 F.3d at 674. Aside from that, the

person remains a felon because he has at one time been convicted of a felony. The plaintiff fails to

assert that he has had his underlying felony conviction—the felony serving as the basis for the felon

aspect of his felon-in-possession conviction—removed or expunged. Moreover, court records

indicate that the plaintiff’s felony convictions from 1995, 1999, 2000, and 2002 remain on his record.

See    W I SC O N SI N   D EP A RT M EN T     OF       C O R R E C T IONS–O FF E N D E R   LOCAT OR,

https://appsdoc.wi.gov/lop/detail.do (last visited Nov. 14, 2018); see also Daw v. Consol. City of

Indianapolis & Marion Cty., 734 F. App'x 357, 358 (7th Cir. 2018) (“state-court judgment was a


                                                   4
matter of public record and therefore a permissible subject for judicial notice”). Thus, the plaintiff’s

status as a felon remains.

        Further, generally,

          the Constitution does not prevent either the federal or state governments from
          limiting a convicted felon's civil rights, including the right to carry a firearm,
          see Dist. of Columbia v. Heller, 128 S. Ct. 2783, 2816–17 (2008) (holding
          Second Amendment does not bar prohibitions on possession of firearms by
          felons), and the right to vote or hold public office, see Richardson v. Ramirez,
          418 U.S. 24, 56 (1974) (holding Fourteenth Amendment does not prevent
          states from permanently disenfranchising felons); see also Romer v. Evans,
          517 U.S. 620, 634 (1996) (recognizing that a convicted felon may be denied
          the right to vote).

Smith v. President of the United States, No. 08-CV-956, 2009 WL 2591624, at *2 (E.D. Wis. Aug.

21, 2009). Such limits are presumed valid. Baer v. Lynch, 636 Fed. App’x 695, 697 (7th Cir. 2016)

(citing United States v. Skoien, 614 F.3d 638, 640 (7th Cir. 2010)). The Seventh Circuit has “left

open the possibility that a felon might be able to rebut that presumption [of validity] by showing that

a ban on possession is overbroad as applied to him.” Id. (citing United States v. Williams, 616 F.3d

685, 693 (7th Cir. 2010) (suggesting that “§ 922(g)(1) may be subject to an overbreadth challenge

at some point because of its qualifications of all felons, including those who are non-violent”)).

However, “as to violent felons, the statute does survive intermediate scrutiny . . . because the

prohibition on gun possession is substantially related to the government’s interest in keeping those

most likely to misuse firearms from obtaining them.” Id. (citing United States v. Shields, 789 F.3d

733, 750–51 (7th Cir. 2015), cert. denied, 136 S. Ct. 420; Williams, 616 F.3d at 692–93)).

Notwithstanding his subsequent felony convictions, as early as 1995, the plaintiff was convicted

under Wis. Stat. § 940.19(3) for causing “substantial bodily harm to another by an act done with

intent to cause substantial bodily harm to that person or another,” a Class D felony. See WISCONSIN


                                                   5
DEPARTMENT OF CORRECTIONS–OFFENDER LOCATOR, https://appsdoc.wi.gov/lop/detail.do (last

visited Nov. 14, 2018). Thus, the imposition of the ban as applied to the plaintiff would seem to be

valid under current case law.

        Notwithstanding these failings, the plaintiff cannot bring a claim against the Milwaukee

County Courthouse because it not a person—it is not an individual subject to suit under § 1983.

Andreola v. Wisconsin, 211 F. App'x 495, 497 (7th Cir. 2006) (citing Will v. Mich. Dept. of State

Police, 491 U.S. 58, 71 (1989)); 42 U.S.C. § 1983. And to the extent he seeks to bring his claim

against Judge Janet Protasiewicz, considering he states that “she sentenced [him] to prison,” the

claim would still fail. Judicial immunity provides judges absolute immunity from their judicial acts,

even if they act maliciously or corruptly. Mireles v. Waco, 502 U.S. 9, 11 (1991). This immunity

is not for the protection or benefit of a corrupt or malicious judge, but rather for the benefit of the

public, which has as interest in having a judiciary that is free to exercise its judicial functions without

the fear of harassment by unsatisfied litigants. Pierson v. Ray, 386 U.S. 547, 554 (1967). Therefore,

Judge Protasiewicz has absolute judicial immunity for the judicial actions she took and her ultimate

decision to accept the plaintiff’s guilty plea of being a felon-in-possession of a firearm and sentence

him to prison.

        The plaintiff, therefore, has provided no arguable basis for relief, having failed to make any

rational argument in law or fact to support his claim. See House v. Belford, 956 F.2d 711, 720 (7th

Cir. 1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke

v. Williams, 490 U.S. 319 (1989)).




                                                     6
                                            CONCLUSION

        THEREFORE, IT IS ORDERED that the plaintiff’s motion to proceed without

prepayment of the filing fee (ECF No. 2) is GRANTED.

        IT IS ALSO ORDERED that this case is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b)(1) as frivolous. See Mineau v. Van Hecke, No.

17-C-1305, 2017 WL 6805644, at *3 (E.D. Wis. Oct. 20, 2017) (citing Moore v. Pemberton, 110

F.3d 22, 24 (7th Cir. 1997) (explaining that a complaint barred by Heck is considered legally

frivolous and counts as a strike)).

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. § 1915(g).

        IT IS FURTHER ORDERED that the agency having custody of the plaintiff shall collect

from his institution trust account the $323.93 balance of the filing fee by collecting monthly

payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month's income credited to his trust account and forwarding payments to the clerk of court each time

the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The agency shall

clearly identify the payments by the case name and number. If the plaintiff transfers to another

county, state, or federal institution, the transferring institution shall forward a copy of this order,

along with his remaining balance, to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined and to Corey F. Finkelmeyer, Assistant Attorney General,

Wisconsin Department of Justice, P.O. Box 7857, Madison, Wisconsin, 53707-7857.


                                                   7
          I FURTHER CERTIFY that any appeal from this matter would not be taken in good faith

pursuant to 28 U.S.C. § 1915(a)(3) unless the plaintiff offers bonafide arguments supporting his

appeal.

          This order and the judgment to follow are final. A dissatisfied party may appeal this court's

decision to the Court of Appeals for the Seventh Circuit by filing in this court a notice of appeal

within 30 days of the entry of judgment. See Fed. R. of App. P. 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or excusable neglect for not

being able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

          Under limited circumstances, a party may ask this court to alter or amend its judgment under

Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil

Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28

days of the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

          A party is expected to closely review all applicable rules and determine, what, if any, further

action is appropriate in a case.

          Dated this _14th_ day of November, 2018.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach, Chief Judge
                                                 United States District Court




                                                     8
